Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                            Informality
     In claim 9, last line, “for the” is misspelled. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1, 2, 5, 9, 10, 13-15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu 2019/0051056 in view of the Well Known Prior Art MPEP 2144.03.

    With respect to claim 1,  Chui teaches a depth system 100, for generating depth estimates in a monocular image (see para. 29, lines 12-14), comprising:  one or more 
      a depth module (software program) including instructions that cause the one or more processor to identify semantic features (via semantic unit 106) for identifying (classifying pixels, see para. 31, lines 10-12) in accordance with the semantic algorithm of semantic unit 106; inject the semantic features into the depth model and generate a depth map (unit 114 (para. 47, lines 1-12) from the monocular image using the depth model guided by semantic features; and image module 114 including instructions that cause one or more processor to provide depth map (paras. 47 and 48) as depth estimates for the monocular image. 
     What is not specifically explained is the use of pixel-adaptive convolutions wherein the pixel adaptive convolutions are integrated into a decoder.
    However, Chiu teaches using neural networks and a regression model (see paragraphs 32 and 33 especially para. 33, lines 4,  and 8-15), as a means for providing the adaptive convolution and that the results of the convolution are integrated into a decoder, see para. 32, lines 1-15.  
    Since, Chiu teaches the use of providing neural networks as features that are being used in the depth model, the purpose of using pixel adaptive convolution would have been recognized as an alternative to different types of neural networks that render the results to the depth model. 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the neural network with the specific pixel 

     With respect to claims 2, 10 and 15, Chiu specifically teaches an encoder and decoder of the monocular image in accordance with  layers of depth  to generated depth features as claimed. See para. 32. 

     With respect to claims 5, 13 and 18, Chiu teaches a depth model using machine learning that performs depth estimation of a monocular image. See para. 33, lines 8-18.

    With respect to claim 9, Chiu teaches a non-transitory computer readable medium  (see para. 105) for generating depth estimates of monocular images wherein the instruction  causes one or more processors (para. 105) to: to identify semantic features (via semantic unit 106) for identifying (classifying pixels, see para. 31, lines 10-12); inject the semantic features into the depth model and generate a depth map (unit 114 (para. 47, lines 1-12) from the monocular image using the depth model guided by semantic features in accordance with the semantic algorithm of semantic unit 106; and image module 114 including instructions that cause one or more processor to provide depth map (paras. 47 and 48) as depth estimates for the monocular image.  Chiu teaches providing depth page as the depth estimate for the monocular image. See para. 47. 
     What is not specifically explained is the use of pixel-adaptive convolutions wherein the pixel adaptive convolutions are integrated into a decoder.

    Since, Chiu teaches the use of providing neural networks as features that are being used in the depth model, the purpose of using pixel adaptive convolution would have been recognized as an alternative to different types of neural networks that render the results to the depth model. 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the neural network with the specific pixel adaptive convolution to rendered the semantic features for the depth model as claimed as suggested by Chiu.

     With respect to claim 14, Chui teaches a method for generating depth estimates in a monocular image (see para. 29, lines 12-14), comprising:  identifying semantic features (via semantic unit 106) for identifying (classifying pixels, see para. 31, lines 10-12); injecting the semantic features into the depth model;  generating a depth map (unit 114 (para. 47, lines 1-12) from the monocular image using the depth model guided by semantic features; and image module 114 including instructions that cause one or more processor to provide depth map (paras. 47 and 48) as depth estimates for the monocular image. 
     What is not specifically explained is the use of pixel-adaptive convolutions wherein the pixel adaptive convolutions are integrated into a decoder.

    Since, Chiu teaches the use of providing neural networks as features that are being used in the depth model, the purpose of using pixel adaptive convolution would have been recognized as an alternative to different types of neural networks that render the results to the depth model. 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the neural network with the specific pixel adaptive convolution to rendered the semantic features for the depth model as claimed as suggested by Chiu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 3,  4, 11,  12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Li et al.1 “Depth and surface normal estimation from monocular images using regression on deep features and hierarchical CRGs.”

     With respect to claims 3, 11 and 16, Chiu teaches instructions to inject the semantic features (para. 31, lines 11-18) in accordance with convolutions  that accept the semantic features, (see para. 32, lines 1-11 esp. line 6). The semantic features are used in the depth model. Chiu teaches that the semantic features are depicted in monocular image and define boundaries used to identify objects in the monocular image. 

    What is not specifically referred to in Chiu is the use of intermediate convolution layers. 
     Li  is directed to depth estimations from monocular images, see page 1119 (first column, line 6 and 2nd col. lines 1-2 and 5-20.  Li further  teaches   formulation of depth parameters by convolving the image using multiple intermediate layers of convolution, see figure 1 at page 1121. See also Sect. 3.1.

     Since  Chiu and Li are directed to depth estimations, the purpose of using intermediate layers in convolution to formulate semantic features for  a depth model are contemplated by Chiu as set forth by Li.



     With respect to claims 4, 12 and 17,  Chiu teaches all of the subject matter except for the specific use of weights  to refined depth features. 
     At page 1121, Section. 3.1, line 11, the use of weights in the convolution layer is taught and appears to be well known in the art.  The specific use of weighted kernels is well known in the art. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the convolution method of Li in place of the convolution method of Chiu in order to use weighted kernels to emphasize certain semantic features over others while executing the convolution function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of  Mahjourian2(Unsupervised Learning of Depth and Ego-Motion from Monocular Video Using 3D Geometric Constraints).
          With respect to claim 6,  Chiu teaches all of the subject matter upon which the claim depends except  for the specific teaching of depth discontinuities according to the monocular image.         
     Mahjourian teaches  the computation of  depth estimation Dt  with respect to a time (t) of a image frame acquisition.  Furthemore, the depth estimation is stored in a point cloud Qt.  (See section 3.1).  After analyzing consecutive frames, Mahjourian established mapping coordinates of D and Q (among other components), and constructs a loss function. The point of which appears to “minimize point-to point distances between corresponding points…”. (See Sect. 3.4 lines 1-8 @ page 5670).
    Since, Chiu and Mahjourian are both directed to estimation of depth images, the purpose of using a depth map that minimizes depth discontinuities, would have been contemplated by Chiu by minimizing loses.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a loss function, as taught by Mahjourian, for the purpose of minimizing the discontinuity between points. 

     With respect to claims 8 and 20, Chiu teaches all of the subject matter upon which the claim depends except for the use of un-supervised algorithms and the account of losses for camera motion (SfM).
nd col.) and page 5668, 3rd full para.  Moreover, Mahjourian teaches the creation of a loss function  (Sect. 3.4, page 5670, 1st para.) which accounts for motion of the camera referred to as ego-motion (Tt) as the images have been acquired. 
    Since Mahjourian provides the motivation for the use of un-supervised algorithm for the detection of losses in depth estimation of monocular images, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Mahjourian algorithm  in combination with that taught by Chiu for the purpose of using an un-supervised approach to minimizing losses by creation of a loss function to improve the depth estimation between frames. 

     With respect to claim 19, Chiu teaches all of the subject matter upon which the claim depends  including a secondary task of defining semantic features using a semantic algorithm/model in accordance with the semantic algorithm of semantic unit 106.
     Chiu does not teach depth discontinuities according to the monocular image.         
     Mahjourian teaches  the computation of  depth estimation Dt  with respect to a time (t) of a image frame acquisition.  Furthemore, the depth estimation is stored in a point cloud Qt.  (See section 3.1).  After analyzing consecutive frames, Mahjourian established mapping coordinates of D and Q (among other components), and constructs a loss function. The point of which appears to “minimize point-to point distances between corresponding points…”. (See Sect. 3.4 lines 1-8 @ page 5670).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a loss function, as taught by Mahjourian, for the purpose of minimizing the discontinuity between points.
.


                      Claims Objected As Containing Allowable Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was provided by the applicant in the 4-20-2020 IDS.
        2 Mahjourian was provided by the applicant in the IDS of 4-20-2020.